Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:

Claim 5 recites the limitations "a circumferential groove width Wc1’ of the first chamfered portion at each pitch increase and decreases in proportion to the pitch length" in lines 6-7 (see in the disclosure of US 20200001654 (PGPub), [0158], lines 5-7). However, in the disclosure of US 20200001654 (PGPub), in [0085], lines 6-9, “a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length” are disclosed as well. These statements are conflicting with each other. 
For examination purposes, if claim 5 is dependent of claim 1, the limitations of "a circumferential groove width Wc1’ of the first chamfered portion at each pitch increase and decreases in proportion to the pitch length" are read as “a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyo et al. (JP5829859B, English translation provided). 
Regarding claim 1, Koyo discloses a pneumatic tire, comprising:
a circumferential main groove (as shown in Figs. 1-2) extending in a tire circumferential direction; and 
a land portion (Figs. 1-2, item 20) defined and formed by the circumferential main groove;
the land portion comprising
a through lug groove (Fig. 2, item 100) extending through the land portion in a tire lateral direction, and 
a first chamfered portion (Fig. 2, item 110) a second chamfered portion (Fig. 2, item 120) formed on left and right edge portions of the through lug groove;
the first chamfered portion opening at one end portion to an edge portion of the land portion and terminating at another end portion at a central portion in a groove length direction of the through lug groove (as shown in Fig. 3); and
the second chamfered portion opening at one end portion to another edge portion of the land portion and terminating at another end portion at the central portion in the groove length direction of the through lug groove (as shown in Fig. 3).
2, Koyo discloses that, in the pneumatic tire a width W1 of the land portion (as shown in Fig. 3 for the portion 100), an extension distance D1 of the first chamfered portion (as shown in Fig. 3 for the portion 110) in the tire lateral direction, and an extension distance D2 of the second chamfered portion (as shown in Fig. 3 for the portion 120) in the tire lateral direction satisfy certain relationships for D1/W1 and D2/W1. However, Koyo does not explicitly disclose the relationships 0.4 <=D1/W1 <=0.6 and 0.4 <= D2/W1 <= 0.6. Koyo realizes that the relationships D1/W1 and D2/W1 are results effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the relationships 0.4 <=D1/W1 <=0.6 and 0.4 <= D2/W1 <= 0.6 are satisfied) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
Regarding claim 3, Koyo discloses that, in the pneumatic tire a width W1 of the land portion (as shown in Fig. 3 for the portion 100), an extension distance D1 of the first chamfered portion (as shown in Fig. 3 for the portion 110) in the tire lateral direction, and an extension distance D2 of the second chamfered portion (as shown in Fig. 3 for the portion 120) in the tire lateral direction satisfy a relationship for (W1-(D1+D2))/W1. However, Koyo does not explicitly disclose the relationship 0 <= (W1-(D1+D2))/W1 <=0.10. Apparently, Koyo realizes that the relationship (W1-(D1+D2))/W1 are results effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the relationship 0 <= (W1-(D1+D2))/W1 <=0.10 is satisfied) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
4, Koyo discloses that, in the pneumatic tire a groove width Wg1 of the through lug groove (as shown in Figs. 4-5) and a circumferential width Wc1’ of the first chamfered portion (as shown in Fig. 4) at an intermediate point in the tire lateral direction of the frist chamfered portion have a certain relationship Wc1’/Wg1. However, Koyo does not explicitly disclose the relationship 0.5 <= Wc1’/Wg1 <=2.00. Koyo realizes that the relationship Wc1’/Wg1 is a results effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the relationship 0.5 <= Wc1’/Wg1 <=2.00 is satisfied) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
Regarding claim 12, Koyo discloses that, as illustrated in Fig. 2, in the pneumatic tire the land portion (Fig. 2, item 20(40)) comprises a block defined by a pair of the through lug grooves (Fig. 2, item 100) disposed adjacent to one another in the tire circumferential direction and comprises, in the block, a single sipe (Fig. 2, item 140) that extends through the block in the tire lateral direction equally dividing a road contact surface of the block in two (as shown).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koyo et al. as applied to claim 1 above, further in view of Koujirou et al. (JPH07186623A, English translation provided).
Regarding claim 5, Koyo discloses that, in the pneumatic tire a plurality of the through lug grooves (Fig. 2, item 100) are arranged in the tire circumferential direction with a plurality of types of pitch lengths.

In the same field of endeavor, pneumatic tire, Koujirou discloses that, as illustrated in Figs. 1, 5, groove width of the plurality of the through lug grooves (Fig. 1, item 3) at each pitch is constant and a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length (as shown in Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Koujirou to provide that groove width of the plurality of the through lug grooves (Fig. 1, item 3) at each pitch is constant and a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 6, Koyo discloses that, in the pneumatic tire the groove depth Hg1 of the through lug groove and the maximum depth Hc1-max of the first chamfered portion are equal. However, Koyo does not disclose the groove depth Hg1 of the through lug groove and the maximum depth Hc1-max of the first chamfered portion have a relationship 0.10<=Hc1max/Hg1<=0.40. Koujirou discloses that, as illustrated in Fig. 4(b), such chamfered configuration sharp corners 4 side of the chamfered radius R’1 (the depth of the chamfer at this 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Koujirou to provide that the groove depth Hg1 of the through lug groove and the maximum depth Hc1-max of the first chamfered portion have a relationship 0.10<=Hc1max/Hg1<=0.40. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 7, Koyo discloses the first chamfered portion. However, Koyo does not explicitly disclose that a termination end portion of the first chamfered portion at a central portion of the land portion has a shape that gradually decreases in terms of a circumferential width Wc1’ of the first chamfered portion. Koujirou discloses that, as illustrated in Fig. 3, a termination end portion of the first chamfered portion (Fig. 3, item 8) at a central portion of the land portion has a shape that gradually decreases in terms of a circumferential width Wc1’ of the first chamfered portion. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Koujirou to provide that a termination end portion of the first chamfered portion 
Regarding claim 8, Koyo discloses the first chamfered portion. However, Koyo does not explicitly disclose that a circumferential width Wc1’ of the first chamfered portion increases at the edge portion of the land portion on a tire ground contact edge side. Koujirou discloses that, as illustrated in Fig. 5, a circumferential width Wc1’ of the first chamfered portion (Fig. 5, item 6) increases at the edge portion of the land portion on a tire ground contact edge side.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Koujirou to provide that a circumferential width Wc1’ of the first chamfered portion increases at the edge portion of the land portion on a tire ground contact edge side. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 9, Koyo discloses the first chamfered portion. However, Koyo does not explicitly disclose that a circumferential width Wc1’ of the first chamfered portion monotonically increases from a terminating end portion of the first chamfered portion toward a tire ground contact edge side. Koujirou discloses that, as illustrated in Fig. 3, a circumferential width Wc1’ of the first chamfered portion (Fig. 3, item 8) monotonically increases from a terminating end portion of the first chamfered portion toward a tire ground contact edge side (as shown). 

Regarding claim 10, Koyo discloses the through lug groove. However, Koyo does not explicitly disclose the inclination of the through lug groove. Koujirou discloses that, as illustrated in Fig. 3, in the pneumatic tire the through lug groove (Fig. 3, item 3) is inclined (as shown) with a predetermined inclination angle with respect to the tire circumferential direction;
the land portion (Fig. 3, item 5) comprises a block defined by a pair of the through lug grooves disposed adjacent to one another in the tire circumferential direction (as shown); and 
the first chamfered portion (Fig. 2, item 110) in disposed in a region comprising an obtuse corner portion of the block (as shown).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Koujirou to provide that the inclination of the through lug groove. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
11, Koyo discloses the through lug groove. However, Koyo does not explicitly disclose a groove width Wg1. Koujirou discloses that, as illustrated in Fig. 1, the through lug groove has a uniform width. However, Koujirou does not explicitly disclose that the groove width Wg1 of the through lug groove of the land portion is in a range 1.0 mm<=Wg1<=2.5 mm. Koujirou realizes the width of the through lug groove is a result effective variable.     
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the groove width Wg1 of the through lug groove of the land portion is in a range 1.0 mm<=Wg1<=2.5 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Koujirou to provide that the groove width Wg1 of the through lug groove of the land portion is in a range 1.0 mm<=Wg1<=2.5 mm. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koyo et al. as applied to claim 1 above, further in view of Kanematsu (US 2017/0050470).
Regarding claims 13-14, Koyo discloses that, as illustrated in Fig. 2, in the pneumatic tire the land portion (Fig. 2, item 20 (40) ) is defined as a first land portion;

a second lug groove (Fig. 2, item 51 or 31) disposed on an extension line of the through lug groove (Fig. 2, item 100) of the first land portion.
However, Koyo does not disclose that a third chamfered portion formed an edge portion of the second lug groove. 
In the same field of endeavor, pneumatic tire, Kanematsu discloses that, as illustrated in Figs. 1 and 3, a third chamfered portion (Fig. 3, item 23a) formed on an edge portion of the second lug groove (Fig. 2, item 11). The third chamfered portion opens at one end portion to an edge portion of the second land portion (Fig. 3, item 6A) on the first land portion (Fig. 3, item 7A) side and terminates at another end portion at a central portion in a groove length direction of the second lug groove. Further, Kanematsu discloses that, as illustrated in Fig. 6, the third chamfered portion of the second land portion is formed in an identical side in the tire circumferential direction as the first chamfered portion (Fig. 6, item 23c) of the fist land portion (Fig. 3, item 7A) (related to claim 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Kanematsu to provide that a third chamfered portion formed an edge portion of the second lug groove and opened at one end portion to an edge portion of the second land portion (Fig. 3, item 6A) on the first land portion (Fig. 3, item 7A) side and terminated at another end portion at a central portion in a groove length direction of the second lug groove. 
Regarding claim 15, Koyo discloses a (central) land portion (Figs. 1-2, item 20) defined and formed by the circumferential main groove (as shown); the (central) land portion comprising a through lug groove (Fig. 2, item 100) extending through the land portion in a tire lateral direction, and 
a first chamfered portion (Fig. 2, item 110) a second chamfered portion (Fig. 2, item 120) formed on left and right edge portions of the through lug groove.
However, Koyo does not explicitly disclose that a land portion located on a tire equatorial plane. Kanematsu discloses that, as illustrated in Fig. 3, the block 6A is located on the tire equatorial plane CL (as shown) and is located adjacent to the (central) land portion (Fig. 3, item 7A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Kanematsu to provide that the block 6A is located on the tire equatorial plane CL and is located adjacent to the (central) land portion (Fig. 3, item 7A). Doing so would be possible to improve the running performance on snowy roads and then on dry roads at high levels.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742